Citation Nr: 9924060
Decision Date: 10/13/00	Archive Date: 12/28/00

DOCKET NO. 97-20 772           DATE OCT 13 2000

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for lung cancer, metastatic to
the brain, claimed as due to exposure to radiation.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1957 to September
1961 and from January 1963 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1996 rating decision by the Nashville,
Tennessee Department of Veterans Affairs (VA) Regional Office (RO).
The veteran and his representative appeared before a hearing
officer at a hearing at the RO in July 1997. In June 1999, the
veteran and his representative appeared before a Member of the
Board at a hearing in Washington, D.C. The Board, in August 1999,
remanded the case to the RO for additional development. The case
has been returned to the Board.

In an August 2000 written brief presentation, the veteran's
representative raised the issue of service connection for lung
cancer as secondary to asbestos exposure as a result of a March
2000 VA opinion by the Director of Compensation and Pension
Service. It does not appear that this issue has been addressed by
the RO. The United States Court of Appeals for Veterans Claims
(Court) has noted that 38 U.S.C.A. 7105 (West 1991) establishes a
series of very specific, sequential, procedural steps that must be
carried out by a claimant and the RO or other "agency of original
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 391
(Fed. Cir. 1991)) before a claimant may secure "appellate review"
by the BVA. Absent a decision, notice of disagreement, statement of
the case, and substantive appeal, the Board does not have
jurisdiction over the issue. Rowell v. Principi, 4 Vet. App. 9
(1993); Roy v. Brown, 5 Vet. App. 554 (1993). The RO should
determine whether the veteran's claim has been addressed.

The veteran submitted additional evidence after the case was
certified to the Board. However, the veteran's representative has
waived initial review of this evidence by the RO.

- 2 -

FINDINGS OF FACT

1. The veteran was exposed to a dose of ionizing radiation of less
than 0.100 rem while stationed at Enewetak Atoll.

2. There is no reasonable possibility that the veteran's lung
cancer can be attributed to exposure to ionizing radiation in
service.

CONCLUSION OF LAW

Lung cancer with metastasis to the brain may not be presumed to
have been incurred in service as a result of exposure to ionizing
radiation. 38 U.S.C.A. 101(16), 1101, 1110, 1112, 1131, 1137 (West
1991); 38 C.F.R. 3.303, 3.311 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the denial of service connection for lung
cancer with metastasis to the brain, claiming that he was exposed
to radiation during service. The veteran has not claimed that
carcinoma was manifest during service or within one year of
separation from service. Rather, he asserts that service connection
should be granted because of his exposure to radiation while
performing clean-up operations on Enewetak Island in 1977.

The Board notes that the RO had previously denied service
connection for lung cancer on a non-radiation basis in August 1989.
That decision is final. The current claim, which is on a radiation
basis, was denied on the merits by the RO in October 1996. The law
and regulations governing claims based on radiation exposure
provide a different basis of entitlement than those based on direct
incurrence. For this reason, the Board considers the current claim
to be separate and distinct from

- 3 -

the claim previously denied. See Ashford v. Brown, 10 Vet.App. 120
(1997). Accordingly, the Board, like the RO, will review the claim
on the merits.

In making a claim for service connection, the veteran has the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. 38
U.S.C.A. 5107(a). A well grounded claim is a plausible claim, one
which is meritorious on its own or capable of substantiation.
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). In this case, the
veteran claims service connection for lung cancer on the basis of
radiation exposure as a participant in atmospheric nuclear testing
in service. Lung cancer is among the radiogenic diseases listed at
38 C.F.R. 3.311. His claim, accordingly, is well grounded. All
necessary development of that claim has been undertaken by the RO
as required by this regulation.

Service connection for a disability that is claimed to be
attributable to radiation exposure during service can be
demonstrated by three different methods. First, there are several
types of cancer that are presumptively service connected. 38
U.S.C.A. 1112(c) (West 1991); see also 38 C.F.R. 3.309(d) (1999).
Lung cancer is not among the diseases listed under this law and
regulation.

Second, 38 C.F.R. 3.311(b) (1998) provides a list of "radiogenic
diseases" that will be service connected provided that certain
conditions specified in that regulation are met, including an
opinion by the Chief Medical Director. Third, direct service
connection can be established by "show[ing] that the disease or
malady was incurred during or aggravated by service," a task that
"includes the difficult burden of tracing causation to a condition
or event during service." Davis v. Brown, 10 Vet. App. 209 (1997)
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey
v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey v. Gober,
120 F.3d 1239 (Fed. Cir. 1997)).

Military medical records from December 1988 to February 1989 show
that a right hilar mass was found in the veteran's right lung and
that he underwent a right thoracotomy and right lower lobectomy in
January 1989. That diagnosis was

- 4 -

moderately well differentiated squamous cell carcinoma of the right
lower lobe, stage II. At that time, the veteran's positive history
of smoking was noted and it was reported that he had stopped
smoking 5 years previously.

Military medical records from October 1992 to March 1993 show that
the veteran was seen complaining of seizures. An October 1992 MRI
report revealed lesions in the right parietal and left frontal
lobes of the brain, consistent with metastatic disease. In February
1993, the lesion in the subcortal region of the left frontal had
increased in size. The veteran underwent a left frontoparietal
craniotomy for removal of brain metastasis in February 1993.
Military medical records from September 1994 to March 1995 show
continued treatment for seizure disorder secondary to status post
brain tumor removal.

In multiple written statements and testimony at hearings in July
1997 and June 1999, the veteran stated his belief that his lung
cancer with metastasis to the brain resulted from his assignment to
Enewetak Island in the Enewetak Atoll for approximately 6 months in
1977, during service, in support of cleanup operations. The veteran
reported that they cleared areas for building, built prefabricated
facilities, and moved topsoil from one island into an atomic bomb
crater on another island. The veteran stated that he was not
required to wear dosimeter badge during this time.

In December 1998 correspondence, the U.S. Army Center for Health
Promotion and Preventative Medicine (USACHPPM) stated that after
searches of the Army, Navy, and Defense Threat Reduction Agency's
ionizing radiation dosimetry database, no record to substantiate
the veteran's claimed exposure to ionizing radiation during service
was found. Furthermore, it was noted that a DD 1141, Record of
Occupational Exposure to Ionizing Radiation was not found in the
veteran's service, medical records. USACHPPM also reported that the
Enewetak Atoll Cleanup soil removal project was delayed and did not
begin until January 17, 1978, but that soil-removal feasibility
studies occurred in 1977, and that these were accomplished with
non-contaminated soil. Moreover, USACHPPM reported that not all the
islands within the Enewetak Atoll were radiologically contaminated
and those that were

- 5 -

radiologically controlled requiring the wearing of dosimeter badges
and entry through designated entry points. USACHPPM noted that
there were no nuclear devices detonated on Enewetak Island and that
it was not radiologically controlled; therefore, dosimeter badging
was not required. Based on this information, USACHPPM opined that
it was unlikely that the veteran received any exposure exceeding
natural background levels.

However, USACHPPM proceeded to calculate a dose estimate for the
veteran using the not-to-exceed administrative dose consistent with
the VA "worst case" guidance. The administrative dose used was
0.020 rem. Based on the veteran's verified service of 5 months at
the Enewetak Atoll, the calculated administrative dose was less
than 0.100 rem.

In a January 1999 opinion, a VA physician stated that the veteran
was exposed to radiation in 1977 in Enewetak and that he developed
lung cancer in 1985 and brain cancer in 1993. The VA physician
stated that it was well known that radiation exposure can
contribute to development of many types of cancer and thus, a
request for radiation related disability should be considered for
this veteran.

The veteran's file was sent for radiation review. In a March 2000
memorandum, the Director of VA Compensation and Pension Service
reported that the Under Secretary for Health was unable to provide
an independent dose estimate and thus relied on that provided by
USACHPPM. The Director also noted that the Under Secretary for
Health concluded that it was unlikely that the veteran's lung
cancer could be attributed to exposure to ionizing radiation in
service. The Director then concluded that there was no reasonable
possibility that the veteran's lung cancer could be attributed to
exposure to ionizing radiation in service.

As stated previously, lung cancer is one of the radiogenic diseases
listed at 38 C.F.R. 3.311(b)(2) (1999). However, as noted, the
Director of VA Compensation and Pension Service found that given
the veteran's probable dose of exposure to ionizing radiation
during service, there was no reasonable possibility that his lung

- 6 -

cancer with metastasized cancer of the brain was attributable to
exposure to ionizing radiation during service.

The medical evidence establishes that the veteran developed
squamous cell carcinoma of the lung in 1989, approximately 19 years
after service, with metastasis to the brain found some years later
still. The Board notes there is a VA medical opinion that suggests
that the veteran's carcinoma could possibly be related to radiation
exposure. Giving the statement the broadest possible scope, the
doctor provides a plausible basis to link current disability to
radiation exposure. However, this assertion appears to be based
solely on a history as provided by the veteran. Certainly, it was
not based on an estimate of his actual exposure to ionizing
radiation in service. Accordingly, this opinion is of less
probative weight than that of the Under Secretary for Health/
Director of Compensation and Pension Service. This being the case,
the evidence preponderates against the claim, and it must be
denied.

ORDER

Service connection for lung cancer with metastasis to the brain as
a result of exposure to ionizing radiation is denied.

NANCY I. PHILLIPS
Veterans Law Judge
Board of Veterans' Appeals

- 7 -








